Citation Nr: 0808053	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  06-04 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had recognized service between December 1943 and 
June 1946, including service with the Recognized Guerrillas 
and the Regular Philippine Army. 

Service department records do not verify that the veteran was 
a prisoner of war (POW) and the RO denied POW status in an 
administrative decision dated June 2005.  The veteran died in 
February 1995.  During his lifetime, service connection was 
not in effect for any disabilities. The appellant is the 
spouse of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Manila, Philippines, Regional Office (RO) which denied the 
appellant's request to reopen her claim for service 
connection for the veteran's cause of death.


FINDINGS OF FACT

1.  An unappealled January 1999 Board decision denied a claim 
of entitlement to service connection for cause of the 
veteran's death on the basis that the cause of death, cardio-
respiratory arrest secondary to internal hemorrhage secondary 
to congestive heart failure and severe hypertension, first 
manifested many years after service and was not shown to have 
been incurred in or aggravated by service.

2.  No new and material evidence has been submitted since 
January 1999 to reopen the claim for service connection for 
the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The January 1999 Board decision which denied service 
connection for the veteran's death is final.  38 U.S.C.A. § 
7105 (West Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  No new and material evidence has been received to allow 
for reopening the claim of service connection for cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a), 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 1999 decision, the Board denied the appellant's 
appeal for the denial of service connection for cause of the 
veteran's death.  The Board gave the appellant notice of this 
denial in January 1999, but she did not initiate an appeal.  
Therefore, that Board decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2007).

A final decision cannot be reopened unless new and material 
evidence is presented. 38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim. 
Knightly v. Brown, 6 Vet. App. 200 (1994).

The appellant filed her claim to reopen in June 2004.  For 
claims filed on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, 
the Board must initially determine on its own whether there 
is new and material evidence to reopen the claim for service 
connection for cause of death before proceeding to the merits 
on appeal.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.

In order to establish service connection for the cause of the 
veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A service-connected disability will be considered 
a contributory cause of death when such disability 
contributed substantially, or combined to cause death-e.g., 
when a causal (not just a casual) connection is shown.  38 
C.F.R. § 3.312(c).

Service connection will be granted if it is shown that the 
veteran suffered from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (including arteriosclerosis, 
cardiovascular disease, and peptic ulcer disease) may be 
presumptively service connected if manifested to a 
compensable degree in the first post-service year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hypertension may be presumed to have been incurred in 
service, if manifest to a degree of ten percent or more 
within three years of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a),3.309(a).  

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases, 
including congestive heart failure, shall be service-
connected if manifested to a degree of 10 percent or more at 
any time after discharge or release from active military, 
naval, or air service, even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 
U.S.C.A. §§ 1101, 1110, 1112(b), 1113, 38 C.F.R. §§ 3.1(y), 
3.307(a)(5), 3.309(c)(2007). 

Service department records do not verify that the veteran was 
a prisoner of war (POW) and the RO denied POW status in an 
administrative decision dated June 2005.  Therefore, no claim 
filed by the appellant is entitled to service connection 
under 38 C.F.R. § 3.309(c). 

The January 1999 Board decision denied a claim of entitlement 
to service connection for cause of the veteran's death on the 
basis that the cause of death, manifested many years after 
service and was not shown to have been incurred in or 
aggravated by service.  Evidence of record included the 
veteran's death certificate; a January 1947 examination 
report; and a medical certification dated 1990.  

Evidence of record since the January 1999 Board decision 
includes a letter indicating the award of the Combat 
Infantryman Badge and the POW questionnaire.  These 
previously unconsidered records are "new" but not 
"material" as they do not suggest that the veteran's 
hypertension was incurred in or aggravated during service or 
within three years after his discharge from service.  The 
records also fail to indicate that the cardio-respiratory 
arrest secondary to internal hemorrhage secondary to 
congestive heart failure and severe hypertension were 
incurred in or aggravated during service.

Also of record since the January 1999 Board decision are 
multiple statements from the appellant alleging entitlement 
to death benefits based upon service connected cause of 
death.  However, no evidence has been submitted beyond the 
appellant's own statements to support a nexus between the 
veteran's cause of death and military service, thus it is not 
a "new" claim or material.  Individuals are competent to 
report symptoms subject to personal observation.  However, as 
lay persons, they are not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

Simply stated, these lay statements do not have the medical 
expertise to say the veteran's cause of death was caused by 
or aggravated by service many years ago.

In this case, the Board finds that no new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a) has been 
received since the January 1999 Board decision.  Simply 
stated, the evidence since the Board last denied this claim 
does not indicate that service connection for the veteran's 
cause of death is warranted.
The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In the context of claims to reopen and claims for Dependency 
and Indemnity Compensation (DIC), VA has a duty to tailor its 
VCAA notice to meet the unique circumstances of the 
particular case.  In new and material claims, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a DIC claim, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

The Board finds that a predecisional RO letter dated December 
2004 complied with the VCAA notice requirements.  This letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  She was asked to 
submit evidence and/or information in her possession to the 
RO.  She was provided the definition of new and material 
evidence.  She was specifically advised of the basis for the 
prior final denial.  As the claim is denied, any notice 
defect with respect to the potential issue of an effective 
date of award is moot.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
All such records identified by the appellant were obtained by 
the RO.

The VCAA appears to have left intact the requirement that an 
appellant present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of the claim.  See 38 U.S.C.A. § 
5103A(f); see also Paralyzed Veterans of America, 345 F.3d 
1334 (Fed. Cir. 2003).  VA has no duty to obtain medical 
opinion absent a reopening of the claim.  38 C.F.R. § 
3.159(c)(4)(iii).  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA.




ORDER

No new and material evidence has been received, therefore the 
claim for service connection for cause of death is not 
reopened and remains denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


